Citation Nr: 0110654	
Decision Date: 04/11/01    Archive Date: 04/23/01	

DOCKET NO.  00-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (AOJ) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 1991).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil S. Reiter, Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to 
April 1954.  

In a rating in December 1996, the regional office (RO) 
granted the veteran service connection for post-traumatic 
stress disorder (PTSD), evaluating this disability as 
10 percent disabling, effective from September 1995.  On 
December 31, 1996, the RO sent the veteran a letter informing 
him of the grant of service connection for PTSD.  

In late January 1999, a claim for RH insurance was received 
from the veteran.  In March 1999, the AOJ informed the 
veteran that his application for RH insurance had been denied 
because such application had not been timely filed. The AOJ 
further informed him that even if his application had been 
timely, his various nonservice-connected disabilities would 
preclude him from meeting the underwriting standards of good 
health so as to be entitled to RH insurance.  The veteran 
appealed.  


FINDINGS OF FACT

1.  On December 31, 1996, the RO informed the veteran that he 
had been granted service connection for PTSD.  

2.  An initial application for RH insurance was received from 
the veteran in late January 1999.  

3.  The veteran's application for RH insurance was not 
received within two years of notice to him that he had been 
granted service connection for a disability.  

4.  Recent medical reports and Social Security records show 
that the veteran began receiving Social Security disability 
benefits effective from late 1991 primarily because of a post 
operative intervertebral disc syndrome.  

5.  The veteran has been rated as permanently and totally 
disability for VA pension purposes, primarily due to his back 
condition, effective from July 1, 1991.  

6.  Recent medical records show treatment for continued back 
complaints, respiratory problems following a lobectomy, 
alcoholism, a problem with weight, prostatitis and prostate 
cancer, gastrointestinal reflux symptoms, and cardiovascular 
disease.  

7.  These nonservice-connected disabilities, individually and 
cumulatively, would tend to weaken or impair the normal 
functions of the mind, the body or shorten life expectancy.  


CONCLUSIONSOF LAW

1.  RH insurance may not be issued to the veteran, as a 
timely application for such insurance was not received from 
him.  38 U.S.C.A. § 1922(a).  

2.  The veteran's various nonservice-connected disabilities, 
including intervertebral disc syndrome, respiratory problems 
following a lobectomy, nonsurgical treatment for prostatitis 
and prostate cancer, gastrointestinal symptoms due to reflux, 
alcoholism, a problem with weight, and cardiovascular disease 
preclude him from meeting the underwriting standards of good 
health so as to be entitled to RH insurance.  38 U.S.C.A. 
§ 1922(a); 38 C.F.R. § 8.0 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran contends that he did not receive 
timely notice of his potential eligibility for RH insurance 
during the applicable time period, and that he should be able 
to acquire this insurance currently.  He maintains that he 
was provided notice of the grant of service connection, but 
that he received no notice from any part of the Department of 
Veterans Affairs (VA) that he could apply for RH insurance.  
He maintains that he applied for RH insurance only after he 
was apprised of this benefit by a veterans service officer.  
The veterans service officer provided information that he 
would be entitled to RH insurance after he established a 
100 percent rating for a service-connected disability.  

I.  Background

A claim for a permanent and total disability rating for 
pension was received from the veteran in 1991.  

A VA examination in September 1991 noted that the veteran had 
undergone a diskectomy subsequent to an automobile accident 
in July 1990.  He continued to have problems with back pain, 
limitation of motion, and neurological symptoms, and he was 
informed that he would be unable to go back to work because 
of the residuals of the intervertebral disc syndrome.  The 
examination described a severe limitation of motion in the 
lumbar spine and noted that he weighed 228 pounds and was 5 
foot 10 inches tall.  

Subsequently, Social Security records were received showing 
the veteran's treatment for intervertebral disc syndrome.  
Social Security determined that he was entitled to Social 
Security disability benefits effective from late 1991 
primarily due to his inability to return to work after the 
back surgery.  

In 1992, the RO informed the veteran that he would be 
entitled to a permanent and total disability rating for 
pension, effective from July 1, 1991.  The veteran was born 
in May 1933.  

In late 1994 and 1995, claims for service connection for 
hearing loss and for PTSD were received from the veteran.  

The veteran was hospitalized for treatment of alcohol 
dependence and PTSD at a VA Medical Center in January 1996.  
On admission, he weighed 229 pounds.  A previous history of a 
laminectomy and a left lower lobectomy was noted.  And 
elevated PSA and urology consultation resulted in the 
diagnosis of prostatitis.  A chest X-ray showed a moderate 
pleural effusion.  Diagnoses upon discharge from the hospital 
included alcohol dependence, PTSD, hearing loss, 
hypertension, for which medication was prescribed, and 
prostatitis.  He was competent on discharge from the 
hospital.  

On a VA examination in November 1996, the veteran reported 
that he had been previously diagnosed with lung cancer 
resulting in a lobectomy.  He stated that the pathology 
report thereafter found no lung cancer.  It was indicated 
that the veteran had been unable to work since surgery for 
his back and the lobectomy.  

In a rating in December 1996, the RO granted service 
connection for PTSD, evaluated as 10 percent disabling, 
effective from September 19, 1995 and denied service 
connection for a hearing loss.  On December 31, 1996, the RO 
informed the veteran that he had been granted service 
connection for PTSD.  The veteran appealed the rating for 
PTSD, and the denial of service connection for hearing loss.  
The record does not contain written documentation that he was 
notified of his eligibility to apply for RH insurance based 
on the December 1996 rating granting service connection for 
PTSD.  

VA outpatient treatment reports in early 1997 show a history 
of treatment for prostatitis and carcinoma of the prostate, 
decreased breath sounds following a lobectomy, 
gastrointestinal reflux symptoms, and alcohol dependence.  

Medical records from private medical sources show the 
veteran's continued treatment for PTSD symptoms, which 
included some memory loss.  

On a VA examination in April 1998 the veteran's complaints 
included chronic heartburn, inability to urinate properly, 
enlarged prostate, colon polyps, an enlarged heart, and 
headaches.  He reported that he had not worked since 1991.  
On mental status examination he was oriented in all spheres 
and memory was adequate.  He was competent for VA purposes.  

In a rating in June 1998, the RO assigned a 100 percent 
evaluation for PTSD, effective from January 24, 1997.  The RO 
continued the denial for service connection for hearing loss.  

The veteran's appeal for service connection for hearing loss 
was remanded by the Board in decisions in February 1999 and 
September 1999.  

A claim for RH insurance was received from the veteran on 
January 29, 1999.  The veteran indicated that he had been 
informed by a service representative that he would be 
entitled to VA insurance when he was awarded a 100 percent 
service-connected disability rating.  He submitted a copy of 
a letter from a North Carolina State service officer 
indicating that when a veteran received a 100 percent 
service-connected disability, he may be eligible for various 
VA or State benefits, including VA life insurance and waiver 
of premiums.  

The AOJ informed the veteran that he was not entitled to 
received RH insurance because he had not applied for such 
insurance within two years of receiving notice of service 
connection for disability.  The AOJ further informed him that 
even if his application had been timely, his various 
nonservice-connected disabilities would preclude him from 
meeting the underwriting standards of good health so as to be 
entitled to RH insurance.  

II.  Analysis

A veteran is eligible to apply for and receive RH insurance 
after discharge from service if it is found that he had a 
disability for which compensation would be payable if 
10 percent or more in degree, and he is otherwise insurable, 
if an application in writing is made within two years from 
the date service connection for such disability is 
determined.  If such person is shown by evidence to have been 
mentally incompetent during any part of the period, 
application for insurance may be filed within one year after 
a guardian is appointed or within one year after the removal 
of such disability.  38 U.S.C.A. § 1922(a).  

In this case, the veteran did not apply for RH insurance 
within two years of the December 31, 1996 notice to him of a 
grant of service connection for PTSD.  Thus, he is not 
eligible for RH insurance because the application was not 
received in a timely manner, within two years of the period 
of notice to him of the grant of service connection for 
disability.  

The Board understands the veteran's contentions regarding the 
lack of notice to him of his eligibility for RH insurance.  
Clearly, the record does not reflect any written 
documentation that notice to him of his eligibility for RH 
insurance was sent in conjunction with the grant of service 
connection in December 1996.  If the RO sent notice to the 
Insurance Service of the grant of service connection, then it 
was the routine business practice of the insurance office to 
send notices of eligibility for RH insurance upon receipt of 
a copy of a rating showing that the veteran had been granted 
service connection.  However, it was also the routine 
business practice of the Insurance Service to retain neither 
the copy of the rating received or a copy of the letter sent.  
If notice of the grant of service connection was not sent to 
the Insurance Service, or notice of potential RH insurance 
eligibility was not sent to the veteran, it is noted that 
such notice is not required by law or regulation or mandated 
by the VA duty to assist.  

The U. S. Court of Appeals for Veterans Claims (The Court) 
has determined that pertinent laws, including 38 U.S.C.A. 
§ 1922(a), do not, per se, impose any notification 
requirements upon the VA.  The Court further determined that 
the requirement that application for RH insurance be made 
within two years after an initial grant of service connection 
did not violate a veteran's due process and equal protection 
rights under the Constitution.  Saunders v. Brown, 4 Vet. 
App. 320 (1993).  The VA, and the Board, are bound by the 
two-year period for an application, as set forth by Congress.  
There is nothing in the record to indicate that the veteran 
was incompetent between December 1996 and early 1999 to 
excuse the lack of a timely filed application for RH 
insurance.  In this regard, the veteran does have PTSD, with 
some memory loss.  However, private medical reports fail to 
establish that he was incompetent, and VA hospital 
examination reports show that he was competent for VA 
purposes.  

The VA makes every effort to advise veterans of their 
potential eligibility for benefits.  However, the vast array 
of benefits makes it impossible for the VA to inform every 
veteran or person of every possible potential benefit for 
which he or she might be entitled.  Ultimately, it is the 
responsibility of the veteran to contact the VA and request 
specific information about specific types of benefits, and to 
apply for specific benefits in a timely manner.  The Court 
has indicated that the VA does not have a duty to provide 
veterans and their dependents with personal notices of their 
eligibility for specific benefits.  Hill v. Derwinski, 2 Vet. 
App. 451 (1991).  

In addition, the applicable law does permit a veteran to 
apply for RH insurance, (which could be awarded if he is 
otherwise in good health) each time there is a grant of 
service connection for an additional, distinct disability.  
The law does not establish a new period of eligibility for RH 
insurance after an increase in rating for a specific 
disability, once a grant of service connection for such 
disability has been made.  The veteran has contended that the 
VA should follow the advice he received in a letter from a 
state service officer.  He did furnish a copy of a letter 
which indicated that he was eligible to receive RH insurance 
after he obtained a 100 percent rating.  However, this 
information, as set out, is misleading and is incorrect in 
the current context.  It appears to refer to the waiver of 
premiums for an existing VA life insurance policy which may, 
in some circumstances, be granted upon a showing of total 
disability.  It is noted that a state service officer is not 
a VA employee or agent of the VA.  If the veteran receives 
incorrect or misleading information from such a service 
representative, such notice would obviously have no legal 
standing with regard to his entitlement or eligibility to 
receive RH insurance.  

The AOJ also has determined that the veteran, even if his 
present application had been timely, would be precluded from 
meeting the underwriting standards of good health so as to be 
entitled to RH insurance due to his various non-service-
connected disabilities.  This question is also before the 
Board for consideration.  

Basically "good health" when used in connection with 
insurance, means that the applicant is, from clinical or 
other evidence, free from disease, injury, abnormality, 
infirmity, or residuals of disease or injury to a degree that 
would tend to weaken or impair the normal function of the 
mind or body or to shorten life.  38 C.F.R. § 8.0.  
Underwriting standards for determining whether the individual 
is in good health have been developed and published by the 
VA.  

The criteria to determine whether a person meets the good 
health standards relies on a system of credits and debits for 
disabilities based on manifestations of such disability or 
disabilities.  Since the course of any condition in any 
particular individual cannot be exactly predicted, the 
insurance standards of necessity must be based statistically 
on experience factors gathered from large groups of 
individuals with the same condition.  Since it is impossible 
to predict the health of any single individual, objective 
standards must be used.  

In this case, the veteran has had significant back pain, 
limitation of motion of the lumbar spine, and neurological 
symptoms since a back injury and surgery.  He was granted a 
permanent and total disability rating for VA pension and 
Social Security disability purposes because he could not 
return to work following the back surgery.  In addition, the 
medical evidence shows a history of a lobectomy, with 
continued respiratory problems, prostatitis, nonsurgical 
treatment for prostate cancer, alcoholism, gastrointestinal 
reflux symptoms, an overweight condition, and hypertension, 
treated with medication.  His various nonservice-connected 
disabilities, together with the findings of permanent and 
total disability by the VA and by Social Security, together 
with the veteran's build and weight, demonstrate that such 
disabilities would tend to weaken or impair the normal 
functions of the mind or body or to shorten life.  The 
manifestations of these nonservice-connected disabilities, 
the fact that he is unable to pursue gainful employment as 
the result of such disabilities, and that the VA and Social 
Security awarded benefits based on total disability from non 
service-connected disability, cause him to have sufficient 
debits from nonservice-connected disabilities as to preclude 
the issuance of an insurance policy based on his health 
status.  Thus, even if the veteran's application for RH 
insurance were considered timely, the nonservice-connected 
disabilities prevent him from meeting good health 
requirements.  

Finally, effective November 20, 2000, a new law was 
promulgated, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2996 (2000) which, in 
effect, amends the law relating to the duty to assist, and 
the need for notice to the veteran concerning searching for 
and obtaining records, substantiating claims, and completing 
an application for compensation benefits.  The law also 
eliminated, in essence, the need to establish that a claim 
was well grounded.  The law applies to all claims pending 
under date of enactment.  Pursuant to the VCAA, there is now 
an expanded duty to assist the veteran.  

In this case, by virtue of the statement of the case and 
supplemental statements of the case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information or evidence necessary to 
substantiate the claim.  Reasonable efforts have been made to 
obtain relevant records identified by the veteran, including 
the veteran's claims file, pertinent private medical records, 
and VA medical records.  Social Security records were also 
obtained and reviewed.  The various medical records available 
eliminate the need for any further VA examination.  

In conclusion, the veteran did not apply RH insurance within 
the applicable time period prescribed by law, and he is not 
now entitled to such insurance.  38 U.S.C.A. § 1922(a).  
Furthermore, the veteran's various nonservice-connected 
disabilities preclude him from meeting the underwriting 
standards of good health so as to be entitled to RH 
insurance.  38 C.F.R. § 8.0.  






ORDER

Entitlement to RH insurance under 38 U.S.C.A. § 1922(a) is 
not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

